Citation Nr: 0918676	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1970 until 
June 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in part, reopened but continued to deny the Veteran's 
claim for service connection for tinnitus.  

In this decision, the Board (like the RO) is reopening the 
Veteran's claim on the basis of new and material evidence.  
Then, regrettably, the Board is remanding the claim to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration before readjudicating the claim 
on the underlying merits.

FINDINGS OF FACT

1.  The Veteran did not appeal the RO's April 1991 decision 
denying his claim for service connection for tinnitus.

2.  However, additional medical evidence submitted since that 
April 1991 RO decision relates to an unestablished fact 
necessary to substantiate this claim and raises a reasonable 
possibility of substantiating this claim.

CONCLUSIONS OF LAW

1.  The RO's April 1991 rating decision denying the Veteran's 
claim for service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  But additional evidence submitted since that April 1991 
decision is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for tinnitus on the basis of new and material evidence and 
then remanding this claim for further development before 
readjudicating it on the underlying merits, the Board need 
not discuss at this juncture whether there has been 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See, too, Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006); and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  This, instead, is 
better determined once the additional development of this 
claim is completed on remand.

Furthermore, because the Board is reopening the claim, the 
Board need not determine whether there has been sufficient 
VCAA notice to comply with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), wherein the U.S. Court of Appeals for 
Veterans Claims (Court) held that VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit, here, service connection, which is being 
sought.  To satisfy this requirement, VA adjudicators are 
required to look at the bases of the denial in the prior 
decision and provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial.  See also 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  The Board 
is reopening the claim, regardless, so even were the Board to 
assume for the sake of argument that there has not been 
sufficient Kent notice, this is ultimately inconsequential 
and, therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.
II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Tinnitus

The RO first considered and denied this claim in an April 
1991 decision.  The RO denied the claim because there was no 
evidence of in-service [acoustic] trauma as would result in 
tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (direct service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service). 

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that April 1991 RO decision, 
so it is final and binding on him based on the evidence then 
of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); and Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.



For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's April 1991 denial of the Veteran's claim is the most 
recent final and binding decision on this claim, so it marks 
the starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's April 1991 decision, new and material evidence would 
consist of competent evidence indicating the Veteran has 
tinnitus and suggesting there is a correlation between this 
condition and his military service - and, in particular, any 
acoustic trauma he may have sustained from excessive noise 
exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

During the years since the RO's April 1991 denial of his 
claim, the Veteran has submitted a statement dated in 
December 2007 indicating he has tinnitus and that while in 
the Air Force he was exposed to excessive noise from jet 
aircraft on the flight line.  As well, he has submitted a 
November 2007 report from an audiologist indicating the 
Veteran has symptoms suggesting he was exposed to excessive 
noise.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  So by its very 
nature, it is an inherently subjective condition capable of 
lay observation and experience.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Consequently, since the Veteran - even as a layman, is 
competent to maintain he experiences tinnitus, and to have 
been exposed to excessively loud noise during his military 
service from jet aircraft on the flight line, and has a 
supporting medical opinion indicating his tinnitus is 
consistent with that claimed exposure to excessive noise, 
then presuming this additional evidence's credibility (as 
required by Justus) it is both new and material because it 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  The claim, therefore, 
is reopened.  But for the reasons and bases discussed below, 
the Board is remanding the claim to the RO via the AMC for 
further development and consideration before readjudicating 
the claim on the underlying merits.


ORDER

As there is new and material evidence, the petition to reopen 
the Veteran's claim for service connection for tinnitus is 
granted, subject to the further development of the claim on 
remand.


REMAND

Ultimately, the Veteran is seeking service connection for 
tinnitus.  So, based on his alleged cause of this condition, 
he must show it is due to injury (specifically, acoustic 
trauma) incurred during his military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Here, as mentioned, the Veteran asserted in his December 2007 
statement that he has tinnitus and, even as a layman, he is 
competent to provide evidence of tinnitus since ringing in 
the ears, by its very nature, is an inherently subjective 
condition capable of lay observation and experience.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His military 
personnel records also indicate that his military 
occupational specialty (MOS) was security superintendent, and 
that he was assigned to the Strategic Air Command (SAC) while 
serving in the Air Force; hence, there is credible evidence 
he sustained the type acoustic trauma claimed in service.  
Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  But there 
is insufficient medical evidence on file to decide the claim 
because, although the private audiologist indicated in 
November 2007 that the Veteran's hearing loss (and presumably 
his tinnitus, too) is consistent with a history of noise 
exposure, there was no indication of whether this noise 
exposure necessarily occurred during his military service.  
And even were the Board to presume for the sake of argument 
that this noise exposure occurred during the Veteran's 
military service, as opposed to at some other point during 
his lifetime, while a civilian, this commenting private 
audiologist also did not discuss the rationale of the opinion 
in terms of explaining why the Veteran's tinnitus necessarily 
relates back to noise exposure coincident with his military 
service.  Instead, the audiologist just made a broad 
sweeping, conclusory notation of tinnitus consistent with 
noise exposure - which, without further discussion, is 
insufficient reason to grant the claim.  See generally Bloom 
v. West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA C&P 
examination to assess the nature and 
etiology of his asserted tinnitus.  
Should the examiner diagnose tinnitus, 
have him indicate whether it is at least 
as likely as not related to the Veteran's 
military service - particularly taking 
into account the type of acoustic trauma 
he reportedly was exposed to during his 
service.

Inform the designated C&P examiner that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

2.  Then readjudicate the claim for 
service condition for tinnitus in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


